Order entered September 19, 2016




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00636-CV

                        JACK J. GRYNBERG, ET AL., Appellants

                                                V.

                       MIRIAM Z. GRYNBERG, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-02969

                                          ORDER
       We GRANT appellants’ September 15, 2016 unopposed second motion for an extension

of time to file a brief and extend the time to SEPTEMBER 30, 2016. No further extension will

be granted absent extenuating circumstances.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE